      Case 1:18-cv-10364-LGS-SDA Document 770 Filed 02/26/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          2/26/2021
 Allianz Global Investors GmbH et al.,
                                                             1:18-cv-10364 (LGS) (SDA)
                               Plaintiffs,
                                                             ORDER
                   -against-

 Bank of America Corporation et al.,

                               Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a telephone conference with the parties today, the Court hereby ORDERS, as

follows:

       1.     The Court, in its discretion, revises the discovery schedule as set forth below:

 Description                                    Deadline
 Last day for all parties to substantially April 26, 2021
 complete their productions of custodial
 documents in response to previously served
 document requests, with privilege logs
 associated with any production to be served
 within 45 days of the production of associated
 documents

 Substantial completion of document October 6, 2021
 discovery for all parties: Document
 productions shall proceed on a rolling basis
 prior to this date, with privilege logs
 associated with any production to be served
 within 45 days of the production of associated
 documents

 Close of fact discovery                         March 8, 2022
      Case 1:18-cv-10364-LGS-SDA Document 770 Filed 02/26/21 Page 2 of 3




       2.      The foregoing deadlines may be extended for good cause shown. Proposed expert

discovery deadlines shall be negotiated by the parties and submitted to the Court no later than

60 days before the close of fact discovery.

       3.      No later than Friday, March 12, 2021:

               a)       Each of those Defendants that has not provided complete hit count reports

to Plaintiffs (see 2/25/21 Joint Ltr., ECF No. 768, at 7-8) shall provide a progress report to the

Court regarding such reports; provided, however, that all hit count reports shall be provided to

Plaintiffs by no later than Friday, March 26, 2021. Any Defendant seeking an extension of this

March 26 deadline must make a substantial showing of good cause supported by specific facts.

Plaintiffs shall meet and confer separately with each Defendant, as needed, regarding the format

of hit count reports.

               b)       Each of those Defendants that has not produced Bloomberg chat

transcripts to Plaintiffs (see 2/25/21 Joint Ltr. at 8) shall provide a progress report to the Court

regarding such transcripts and advise the Court when it intends to complete production.

               c)       Each of those Defendants that trades FX on the Chicago Mercantile

Exchange and that has not completed production to Plaintiffs of unmasked data relating to such

trades (see 2/25/21 Joint Ltr. at 9) shall provide a progress report to the Court regarding such

data and advise the Court when it intends to complete production.

               d)       Each of the Defendants that has not provided a data field spreadsheet to

Plaintiffs (see 2/25/21 Joint Ltr. at 9-10) shall provide a progress report to the Court regarding

the preparation of its spreadsheet and advise the Court when it intends to provide its

spreadsheet.



                                                 2
      Case 1:18-cv-10364-LGS-SDA Document 770 Filed 02/26/21 Page 3 of 3




       5.      No later than Friday, March 26, 2021:

               a)      Each of the Affected Defendants (see 12/24/20 Order, ECF No. 715) that is

required to produce audio files to the Plaintiffs (see 2/25/21 Joint Ltr. at 9) shall provide a

progress report to the Court regarding such audio files and advise the Court when it intends to

complete production.

               b)      Each of the Defendants shall provide a progress report to the Court with

regard to “unmasked” plaintiff-defendant and defendant-defendant transaction data (see

2/25/21 Joint Ltr. at 9) and advise the Court when it intends to produce such data.

       6.      No later than Wednesday, March 31, 2021, at 6:00 p.m. EST, the parties shall file

a joint letter regarding the status of discovery and any existing disputes.

       7.      The parties are directed to appear for a Telephone Conference in this action on

Friday, April 2, 2021, at 2:00 p.m. EST. At the scheduled time, the parties shall each separately

call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               February 26, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                 3
